
	

114 HR 5501 IH: Get Veterans a Doctor Now Act
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5501
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Mr. O’Rourke (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the recruitment of physicians in the Department
			 of Veterans Affairs.
	
	
 1.Short titleThis Act may be cited as the Get Veterans a Doctor Now Act. 2.Recruitment of physicians in Department of Veterans Affairs (a)In generalSection 7402(b)(1) of title 38, United States Code, is amended—
 (1)by inserting or to be offered a contingent appointment to such position, after position,; and (2)by striking subparagraph (B) and inserting the following new subparagraph (B):
					
						(B)
 (i)have completed a residency program satisfactory to the Secretary; or (ii)with respect to an offer for a contingent appointment upon the completion of a post-graduate training program, complete such a residency program by not later than two years after the date of such offer; and.
 (b)Oversight of graduate medical education programsThe Secretary shall— (1)ensure that a recruiter or other similar official of each Veterans Integrated Service Network visits, not less than annually, each allopathic and osteopathic teaching institution with a graduate medical education program within the Network to recruit individuals to be appointed to positions in the Veterans Health Administration; and
 (2)submit to Congress an annual report on the implementation of paragraph (1), including the success of such recruiting efforts.
				
